Case 2:21-mj-08001-JZB Document 8-1 Filed 01/22/21 Page1of1

USA v. Andrew Hatley Case Number: 21-08001MJ-001-PHX-JZB

 

January 22, 2021
Page 4 of 4
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other
sentence you receive, In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
Acknowledgment of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. |
promise to obey all conditions of release, to appear as directed, and to surrender for service of any sentence
imposed. | am aware of the penalties and sanctions set forth above.

 

 

DATE: CL Lie
/ FR Lp2, 10, (Pode

 

 

 

Custodian agrees to (a) supervise the defendant in accopadnice with all conditions of release, (b) to use
every effort to assure the appearance of the defendant at all scheduled court proceedings, and to notify the courl
immediately in the event the defendant violates any condition of release or disappears. We, the undersigned, have
read and understand the terms of this bond and conditions of release and acknowledge that we are bound by it
until duly exonerated.

 

SIGNATURE OF CUSTODIAN(S)

 

 

 

Directions to United States Marshal:
‘The defendant is ORDERED released after processing.
Cl The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge

that the defendant has posted bond and/or complied with all other conditions for release. If still in custody,
the defendant must be produced before the appropriate judge at the time and place specified.

The U.S. Marshal is directed to bring the defendant bag and baggage to the Courthouse on Click here to
enter a date. for release from the U.S. Marshals Service office at 8:30 a.m.

woo OD
a Vy .
ef ay
lose
John Z. Boyle
United States Magistrate Judge

DATE: January 22, 2021

 

USA, PTS/PROB, USM, DEFT, DEFT ATTY
